      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT

                         FOR EASTERN DISTRICT OF LOUISIANA

GORDON E. DOVE, PARISH PRESIDENT                        *   CIVIL ACTION
ON BEHALF OF TERREBONNE PARISH
CONSOLIDATED GOVERNMENT

VERSUS                                                  *   NUMBER

U.S DEPARTMENT OF TRANSPORTATION;  *    SECTION:                           MAG:
PETE BUTTIGIEG, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF THE
DEPARTMENT OF TRANSPORTATION;
FEDERAL HIGHWAY ADMINISTRATION;
STEPHANIE POLLOCK, IN HER OFFICIAL
CAPACITY AS FEDERAL HIGHWAY ADMINISTRATION ACTING
ADMINISTRATOR


    COMPLAINT FOR REVIEW OF FEDERAL HIGHWAY ADMINISTRATION’S
ADMINISTRATIVE DECISION PURSUANT TO 5 U.S.C.A. § 702 AND
                     REQUEST FOR EXPEDITED HEARING
______________________________________________________________________________

       Plaintiff, Terrebonne Parish Consolidated Government (TPCG), from Terrebonne Parish,

Louisiana, through its Parish President Gordon E. Dove, brings this suit under the Federal

Administrative Procedures Act seeking judicial review of the Federal Highway Administration's

(FHWA) denial of a Touhy request for deposition testimony of Charles Bolinger, Division

Administrator, FHWA, Louisiana Division and Mark Stinson, Major Project Engineer, FHWA,

Louisiana Division. In support of this action, TPCG alleges as follows:


                                             Parties

                                             1.

       Plaintiff, Gordon E. Dove, acting by and through TPCG, is a political subdivision of

Louisiana. TPCG's official address is 8026 Main Street, Houma, LA 70361.


                                                  -1-
       Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 2 of 18




                                             2.

        FHWA is an agency within the U.S. Department of Transportation. FHWA's Louisiana

Division is located at 5304 Flanders Drive, Suite A, Baton Rouge, LA 70808.

                                             3.

        FHWA is subject to jurisdiction of this court by delivering a copy of the summons and this

Complaint to Duane A. Evans, the United States Attorney for this district, sending a copy of the

summons and this Complaint by registered or certified mail to Robert M. “Monty” Wilkinson, the

Attorney General of the United States, and sending a copy of the summons and of the Complaint

by registered or certified mail to FHWA’s acting administrator, Stephanie Pollock.



                                     Jurisdiction and venue

                                             4.

        This court has jurisdiction over this matter under 28 U.S.C.A. § 1331 as a civil action

arising under the laws of the United States and under 5 U.S.C.A. § 702, the Administrative

Procedures Act.

                                             5.

        Plaintiff has exhausted the procedural requirements to request testimony of an FHWA

employee as set forth in 49 C.F.R. §9.9. FHWA’s denial of that request is subject to review by this

court in accordance with 5 U.S.C.A. § 706.

                                             6.

        Venue is proper in this court pursuant to 28 U.S.C.A. § 1391. The decision which TPCG

seeks to have this court overturn arises out of a Touhy request for testimony issued and actions

taken within this district.


                                                  -2-
       Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 3 of 18




                                      Factual Background

                                             7.

        FHWA facilitates the Louisiana Federal-Aid Highway Program, a federal aid program for

constructing local roadways in compliance with federal law and regulations.

                                             8.

        This program is a partnership whereby the federal share of project costs is eighty percent

(80%), and the local share of project costs is twenty percent (20%).

                                             9.

        By law and regulation, FHWA has the right to contract with DOTD to administer this

program on FHWA's behalf.

                                             10.

        TPCG applied for and was awarded FHWA aid through the Louisiana Federal-Aid

Highway Program for the Hollywood Road Construction Project, Project Number H 007350 (The

Hollywood Project).

                                             11.

        Federal law places a non-delegable duty on DOTD to administer this program.

                                             12.

        DOTD’s Department engineers and employees selected engineers and bid construction for

the Hollywood Project.

                                             13.

        DOTD reviewed, stamped, and approved all plans and specifications on behalf of FHWA

for this Project.




                                                  -3-
       Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 4 of 18




                                             14.

       However, DOTD mandated TPCG to sign the agreement for construction of the

Hollywood Project with the contractor, Conti Enterprises, Inc. (Conti).

                                             15.

       DOTD was made a party to the underlying litigation by Conti and TPCG as the statutory

and contractual agent of FHWA. DOTD has filed exceptions in state court claiming it should not

be a party.

                                             16.

       The Federal-Aid Highway Program has different requirements primarily based upon the

type of varied systems such as National Highways (Interstate) and Non-Highway systems,

Hollywood Road is a Non-Highway system.

                                             17.

       DOTD claims that it must seek approval and decisions from FHWA representatives who

are located within DOTD facilities in Baton Rouge on this Project.

                                             18.

       This is governed by agreements between DOTD and FHWA and FHWA policy manuals.

                                             19.

       On April 14, 2015, Conti brought suit against Providence/GSE Associates, LLC in an

action styled Conti Enterprises, Inc. v. Providence/ GSE Associates, LLC, Robert Williams, Jr.,

Aspen Specialty Insurance Company in the 32nd Judicial District Court of the state of Louisiana,

Terrebonne Parish, Docket Number #174,385. A true and correct copy of the original Petition for

Damages in the Underlying Litigation is attached herein to this Complaint and pled in extenso as




                                               -4-
       Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 5 of 18




Exhibit 1. The Underlying Litigation is pending in the 32nd Judicial District Court of the State of

Louisiana.

                                               20.

       On or around October 22, 2018, Conti amended its original petition, naming TPCG and

DOTD as defendants. A true and correct copy of the First Amended and Supplemental Petition for

Damages in the Underlying Litigation is attached to this Complaint as Exhibit 2. The Underlying

Litigation is based upon the following allegations:

                                               21.

       Contractor, Conti seeks recovery of damages in tort, for breach of contract, for relief as a

third-party beneficiary and under other alleged theories of relief. In its petition, Conti claims

millions in delay damages based upon its allegations that the plans and specifications for the

Hollywood Project in Terrebonne Parish were deficient and that materially different site conditions

existed.

                                               22.

       Conti alleges DOTD is “subject to liability in its role as the contract administer, including

but not limited to its recent failure to administer funding for amounts owed to Conti, in addition to

its initial failure to furnish sufficiently definite and explicit plans and specifications for bidding”

(Exhibit 2, Bates No. 0013).

                                               23.

       In 2007, the FHWA and DOTD entered into the Louisiana Federal-Aid Highway Program

Stewardship Agreement (the “Stewardship Agreement”) to clarify the parties’ roles and

responsibilities in administering the aid program. A true and correct copy of TPCG’s Second

Supplemental and Amended Petition for Reconventional Demand is attached herein and pled in



                                                  -5-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 6 of 18




extenso as Exhibit 3. See attached copy of the Stewardship Agreement (Exhibit 3, Bates No.

HM0027). Section IV-H of the Stewardship Agreement provides for the “Financial Management”

of Federal-Aid Highway Projects, and places responsibility on FHWA for financial management

of non-National Highway System (non-NHS) Projects. The FHWA aid program provides federal

dollars from the Highway Trust Fund to DOTD which, along with local matching funds, may be

used to build and/or improve roadways. The matching local fund ratio for the Hollywood Project

is 80% federal (FHWA) dollars and 20% local dollars.

                                            24.

       The Stewardship Agreement requires that all non-NHS Projects are designed, constructed,

operated, and maintained in accordance with state law, regulations, directives, safety standards,

design standards, and construction standards, in lieu of many Title 23 U.S.C. requirements.

Stewardship Agreement §III-A (Exhibit 3, Bates Nos. HM0032-HM0033). La. R.S. 48:192

requires that the DOTD establish design standards following “best engineering practices and

experiences” and complying with “all federal regulations necessary to obtain federal aid for road

and bridge construction in Louisiana.”

                                            25.

       The Hollywood Project utilized FHWA money secured through an FHWA aid program to

finance roadway improvement projects listed on the approved Federal-Aid Urban System. FHWA,

under the authority of federal law and regulations, including Title 23 of the United States Code,

implements the aid program within the state of Louisiana through the State of Louisiana’s DOTD.

Pursuant to federal law, the FHWA utilizes the DOTD as its agent to manage and administer the

program. To date, upon information, FHWA has provided $18,785,789.00 in funding to the

Hollywood Project.



                                               -6-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 7 of 18




                                              26.

       Among the requirements are those set forth in DOTD’s Engineering Directives and

Standards Manual (EDSM), which contains policies, procedures, standards, and guides relating to

the administration of the Highway Program. Pertinent EDSM provisions are contained within

Exhibit 3 at Bates Nos. 210-314. The EDSM requires all change orders be approved by DOTD

Chief Engineer, The DOTD District Engineer, or their designees. EDSM III.1.1.1 (Exhibit 3, Bates

No. HM0236). The EDSM also prescribes a system by which the DOTD must investigate and

resolve Contractors’ Requests for Additional Compensation. EDSM III.1.1.28 (Exhibit 3, Bates

No. HM0277). Despite its statutory and contractual responsibility for ensuring the Hollywood

Project’s compliance with regulations necessary to obtain federal aid, DOTD’s pleadings

submitted in the Underlying Litigation emphasize FHWA’s role in approving the use of federal

funds for the Hollywood Road Project. In its Exception of Improper Venue in response to Conti’s

Claims, DOTD alleges that “all decisions related to the eligibility of FHWA funds for participation

in project costs were made in East Baton Rouge Parish at the offices of DOTD Headquarters or

the administrative offices of FHWA.” A true and correct copy of DOTD’s Exceptions to Conti’s

claims and its Memorandum in Support are attached to this Complaint herein and pled in extenso

as Exhibit 4.

                                             27.

       On May 14, 2020, TPCG filed a cross-claim against DOTD. A true and correct copy of

TPCG’s Original Reconventional Demand, Cross-Claim, and Third-party Demand, as well as its

First Supplemental and Amended Reconventional Demand, Cross-Claim, and Third party Demand

are attached to this Complaint herein and pled in extenso as Exhibits 5 and 6, respectively. Yet

again, in its exceptions against TPCG’s cross-claim, DOTD attempted to minimize its role by



                                                -7-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 8 of 18




alleging it merely submitted a recommendation to FHWA regarding Conti’s claims for additional

compensation. A true and correct copy of DOTD’s Exceptions to TPCG’s cross-claims and

Memorandum in Support are attached to this Complaint herein and pled in extenso as Exhibit 7.

            Reasons for TPCG’s Request for the Testimony of FHWA Personnel

                                              28.

       DOTD has made numerous defenses through exceptions that claim only TPCG should be

the defendant. DOTD has made clams concerning its relationship and decision-making authority

with FHWA-that FHWA possesses knowledge. DOTD has exceptions set on June 28, 2021, and

plans to call several DOTD employees, but not FHWA personnel. DOTD’s assertions would leave

TPCG, a small jurisdiction, alone when FHWA/DOTD funded eighty percent (80%) of the

Hollywood Project.

                                              29.

       On or about June 5, 2020 and October 16, 2020, counsel for TPCG provided written

requests to FHWA, to take Deponents’, Charles Bolinger and Mark Stinson’s, depositions. True

and correct copies of TPCG’s June 5, 2020 and October 16, 2020 requests to FHWA are attached

to this Complaint herein and pled in extenso as Exhibits 8 and 9, respectively. The letters complied

with 49 C.F.R. § 9.15 in all respects. Each request was denied in writing by FHWA.

                                              30.

       The June 5, 2020 letter outlined 22 specific topics regarding which TPCG sought testimony

from Charles Bolinger and Mark Stinson as follows:

           a. Nature of relationship, respective responsibilities, and interaction between FHWA
              and its supervising agency, DOTD, as to projects in general and the Hollywood
              Project in particular-which agency has final authority as to which aspects of the
              Hollywood Project?
           b. History of the Hollywood Project within the FHWA


                                                -8-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 9 of 18




          c. How requests for reimbursement are generally handled within FHWA –particular
             considerations to approve or disapprove various requests
          d. How requests specific to the Hollywood Project were handled and reviewed by
             FHWA
          e. How responsibility and oversight of FHWA is carried out in general and
             specifically as it relates to the Hollywood Project.
          f. Particular issues arising during Hollywood Project
          g. Discuss particular authority delegated to DOTD by FHWA for this non-NHS
             project -project, contracts, choosing engineers, bidding, plans, specifications,
             approval, construction proposal change orders, and settlement of claims
          h. Which particular personnel of DOTD reported to FHWA on the Hollywood
             Project?
          i. Louisiana Federal-Aid Highway Program Stewardship Agreement 2007 and 2015
             and any other agreements between DOTD and FHWA
          j. “Who is the FHWA?? … and what do they do?” by Mary Stringfellow and Carl
             Highsmith in January, 2011 and any other publications
          k. Any and all proposed Change Orders for the Hollywood Road Project, and FHA’s
             involvement in the decision-making on same
          l. DOTD contracts with TPCG for the Hollywood Road Project
          m. TPCG contracts with Providence/GSE Associates, LLC for the Hollywood Road
             Project
          n. TPCG contracts with Hartman Engineering, Inc. for the Hollywood Road Project;
          o. TPCG contract with Conti Enterprises, Inc.
          p. Construction Proposal for the Hollywood Road Project
          q. Conti Waterline Dispute Claims under its Transmittal 196 for the Hollywood Road
             Project
          r. Conti 610mm Sewer Force Main Claims under its Transmittal 203 for the
             Hollywood Road Project
          s. Conti’s Time Impact Claims submitted under its Transmittal 208 for the Hollywood
             Road Project
          t. Conti’s Geotechnical Dispute Claim submitted under its Transmittal 215 for the
             Hollywood Road Project
          u. DOTD’s recommended responses to TPCG on the above claims submitted by Conti
          v. FHWA’s involvement and/or communications with DOTD on the above claims
             submitted by Conti

                                           31.

       In letters dated July 1, 2020 and January 19, 2021, FHWA Attorney-Advisors Michelle

Androtra and Ailya Zaidi responded to TPCG's deposition requests. True and correct copies of

these responses are attached to this Complaint respectively, in extenso, as Exhibits 10 and 11.




                                              -9-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 10 of 18




The letters state that FHWA counsel instruct Charles Bolinger and Mark Stinson not to testify on

the matter.

                                            32.

       The July 1, 2020 FHWA response letter identifies multiple cursory, indefinite reasons for

FHWA's refusal to comply with the deposition request. FHWA summarily objects to depositions

of Charles Bolinger and Mark Stinson as follows:

       Neither the Department of Transportation nor the United States is a party to this

       litigation. Allowing Mr. Bolinger or Mr. Stinson to testify in this matter is a

       deviation from FHWA’s core mission. Testimony from either Mr. Bolinger or Mr.

       Stinson could serve to embroil FHWA in any number of related or even unrelated

       controversies, which could well impact FHWA’s ability to carry out its core

       mission. Moreover, it appears that some of the information you seek from Mr.

       Bolinger and Mr. Stinson could be obtained from other sources, such as the State

       of Louisiana’s Department of Transportation and Development, a co-defendant in

       the case.

                                            33.

       This broad dismissal by FHWA does not acknowledge that it is the principal fiscal sponsor

of the Hollywood Project; by law and the Stewardship Agreement, FHWA is charged with final

oversight over many aspects of the Hollywood Project through the Louisiana Department of

Transportation and Development. The July 5, 2020 denial letter does not provide any explanation

of the particular bases of FHWA’s refusal to comply with the request for testimony.

                                            34.




                                              -10-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 11 of 18




       The July 5, 2020 refusal effectively prejudices TPCG’s defense in the Underlying

Litigation; again, it has a twenty percent (20%) stake in this Project.



                                              35.

       As set out in TPCG’s June 5, 2020 request, given the meager FOIA response by FHWA

and that response’s lack of documentation regarding oversight, analysis of bidding documents and

assessment of Conti’s requests for reimbursement, TPCG has no way to mount a fully informed

defense or to evaluate its exposure and would have to rely solely on self-serving testimony of co-

defendant, DOTD.

                                              36.

       In light of the claims for millions of dollars by the contractor, Conti, and TPCG’s

obligations to its citizens to defend against those claims, TPCG made a second plea to FHWA on

October 16, 2020 for testimony. TPCG provided more detailed argument and attempted to trigger

a 49 CFR 9.1(c) exception to justify a deviation from the requirements of the DOT FHWA’s Part

9 regulations.

                                                                          37.

       TPCG’s October request countered each of FHWA’s previously invoked statutory

objections as follows:

       a. Conserving the time of employees for conducting official business
                          • TPCG agrees to set a reasonable time limit for each deposition
                             consistent with FHWA’s needs and FHWA’s $18.7 million
                             investment.


       b. Minimizing the possibility of involving the agency in the controversial issues not
          related to its mission.



                                                -11-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 12 of 18




                          •   A disputed contract claim on a road construction case is a common
                              matter and not at all controversial. Testimony outlining and
                              delineating FHWA involvement in one of its own Highway Trust
                              Fund projects is clearly related to its mission.


       c. Maintaining the impartiality of the agency.
                          • How can FHWA be impartial on a contract it allowed DOTD to
                             enter with over eighty percent (80%) funding liability? TPCG is
                             requesting factual testimony on the administrative processes of
                             FHWA generally and in particular on the Hollywood Project-other
                             than the facts of this project; no opinion or expert testimony will be
                             sought. FHWA and/or DOTD as an agent of FHWA makes
                             decisions on the contracts and payments.
        d. Avoiding spending the time and money of the United States for private
         purposes.
                         • TPCG certifies its willingness to take the requested testimony at the
                            most convenient location of the witnesses, including, at the offices
                            of Mr. Bolinger and Mr. Stinson at TPCG’s own
                            expense. This case does not involve private matters, it involves a
                            Highway Trust Fund Project and a public roadway.


       e. Protecting confidential, sensitive information and the deliberative processes of
          the agency.
                          • The manner of disbursement and general administration of such
                              contracts and funds by the FHWA on one of its Highway Trust Fund
                              Projects is neither confidential nor sensitive.
                          • FHWA contracts with DOTD to act as its representative pursuant to
                              federal law and regulation. At issue is the authority of DOTD and
                              FHWA over one another.

                                             38.

       TPCG’s October request also set out persuasive information and project background in

support of an exception to the §9.1 general restrictions provided in 49 C.F.R. §9.1 (c), that would

allow the requested testimony. TPCG explained at length how the:

       1. The requested testimony is necessary to prevent a miscarriage of justice.
       2. The Department has an interest in the decision that may be rendered in the legal
       proceeding.
       3. Allowing the testimony as an exception is in the best interest of the United States.


                                               -12-
     Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 13 of 18




                                             39.

       TPCG argued in its October request:

       Operating in a void of information to provide to the court regarding oversight of

       the contract by FHWA and the thorough review by FHWA and DOTD of Conti’s

       claims places TPCG, DOTD and FHWA in jeopardy of the court ruling on the

       claims of Conti without fully understanding the rationale for their denial. It is

       certainly in the best interest of the United States to avoid such a potential

       miscarriage of justice by providing factual information regarding the

       administration of the Hollywood Road Project. FHWA is the largest funding

       participant for the project and in the absence of such testimony, FHWA may tarnish

       a twelve-million-dollar federal Highway Trust Fund project. Further emphasizing

       the FHWA’s interest in the court’s ultimate decision, in the unlikely event that

       the court rules that Conti’s claims should be paid and finds no negligence on the

       part of DOTD or TPCG, the parties would seek FHWA funding to satisfy any

       judgment (emphasis added).

                                             40.

       The October TPCG Touhy request referenced TPCG’s contract with DOTD on the

Hollywood Project and DOTD’s Stewardship agreement with FHWA as evidence of FHWA’s

interest and evidence of the grounds necessary to trigger exemptions:

       As these excerpts from the Stewardship Agreement evidence, the FHWA serves as

       much more than a “silent” partner on non-NHS FAHP projects. It appears the

       FHWA provided the ultimate layer of administration, monitoring and oversight to

       ensure that the Hollywood Road Project was properly handled within the

                                              -13-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 14 of 18




       parameters of FHWA and FAHP federal authority. TPCG has learned that DOTD

       plans to highlight FHWA involvement in the ongoing litigation when as provided

       in its memorandum in support of its exceptions related to venue, DOTD submitted

       the following information regarding testimony DOTD plans to provide to the Court:

              Specifically, at the hearing of the Exceptions, the Department will offer the

              testimony of the DOTD Chief Engineer, Christopher P. Knotts, P.E., and

              the DOTD Chief Construction Engineer, Michael Vosburg. The Chief

              Engineer will testify that a representative of the Department, working in his

              office at DOTD Headquarters in Baton Rouge, reviewed and evaluated the

              plaintiff’s claims. Based on that evaluation of the claims and their own

              evaluation of the eligibility of those claims for FHWA participation, the

              Chief Engineer and Mr. Vosburg met with representatives of FHWA and to

              review the facts and circumstances of the plaintiff’s claims. In the course

              of that meeting at DOTD Headquarters in Baton Rouge, FHWA

              representatives concluded and advised that the plaintiff’s claims were

              not eligible for FHWA funding. The DOTD Chief Engineer and Chief

              Construction Engineer concurred with the determination of the FHWA

              Regional Director and the FHWA Major Projects Engineer. (emphasis

              added).

DOTD’s Reply Memorandum in Support of Exceptions and Response to Plaintiff’s

Memorandum in Opposition to Exceptions, attached herein and pled in extenso as Exhibit

12.




                                              -14-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 15 of 18




                                              41.

       The October TPCG Touhy request referenced DOTD’s argument in the Underlying

Litigation implicating the role of FHWA on the Hollywood Project as evidence of FHWA’s and

the United States’ interest in the Underlying Litigation to serve as the grounds necessary to trigger

an exemption allowing the requested FHWA testimony:

       Although the Stewardship Agreement and TPCG’s contract with DOTD would

       suggest otherwise, DOTD is currently arguing that it had little participation in

       oversight and decisions related to Conti’s allegations and that it bears no

       responsibility for the potential liability arising from Conti’s claims on the

       Hollywood Road Project. DOTD’s argument and pleadings assign responsibility to

       either TPCG or FHWA. Thus, in order to avoid a miscarriage of justice and in the

       best interest of the United States, TPCG requires the testimony of FHWA to

       clarify which entity is responsible for which aspects of the project. In the absence

       of FHWA’s direct testimony, DOTD interprets the various contractual

       responsibilities and assigns various authorities unchecked.

                                              42.

       On or about January 19, 2021, Ailya Zaidi, FHWA Attorney-Advisor, responded to

TPCG’s October 16, 2020 request by reiterating FHWA's objections to Deponents’ testimony and

indicating that FHWA would not rescind its objection to the requested testimony. The FHWA

denial provided no analysis or explanation beyond a recitation of the statutory objections, a

conclusion that each objection would be implicated and a determination that none of the three

possible exemptions were applicable. TPCG maintains that the deposition of FHWA

representatives involved in the decision to decline the requests for additional compensation made


                                                -15-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 16 of 18




by Conti that ultimately gave rise to this lawsuit (and corresponding litigation) is necessary,

probative, and vital.

                                                43.

       Despite FHWA's repeated objections to the contrary, Deponents’ deposition is probative,

vital testimony in the Underlying Litigation.

                                                44.

       TPCG needs and is entitled to discover evidence consistent with or in contradiction to

Conti’s allegations. No documents have been produced to TPCG that include notes, procedures or

documents Charles Bolinger and Mark Stinson took or created as it relates to the Hollywood

Project and the administrative and supervisory role of FHWA. Any records and documents

produced by FHWA do not obviate the need and rights of TPCG to obtain Deponents’ sworn

testimony.

                                                45.

       TPCG maintains that the depositions of Charles Bolinger and Mark Stinson are necessary

because these individuals have information that is relevant to the claims of Conti and the defenses

and exceptions to same raised by TPCG in the underlying litigation; the discovery requested is

within the scope of discovery under the Louisiana Rules of Civil Procedure. To deny TPCG's rights

to take the requested depositions may be a violation of TPCG's due process of law under the Fifth

Amendment of the United States Constitution.

                                                46.

       TPCG respectfully requests that this court issue an order reversing FHWA’s denial of

TPCG's request to take the depositions of Charles Bolinger and Mark Stinson satisfies the

exemption of 49 C.F.R. § 9.9 and that TPCG can and allowing TPCG to take said depositions; to

                                                 -16-
      Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 17 of 18




hold otherwise is unfounded an unlawful abuse of discretion, as it is an arbitrary and capricious

denial in violation 5 U.S.C.A. § 706.

                                              47.

       DOTD’s agency relationship with FHWA and the ultimate program decision making

between DOTD and FHWA are at issue.

                                        Prayer for Relief

       WHEREFORE, TPCG requests that this court enter an order:

(a)    reversing the decision of the Federal Highway Administration to prohibit Charles Bolinger

and Mark Stinson from testifying in Conti Enterprises, Inc. v. Providence/ GSE Associates, LLC,

Robert Williams, Jr., Aspen Specialty Insurance Company, and Terrebonne Parish Consolidated

Government, Et Al, in the 32nd Judicial District Court of the state of Louisiana, Terrebonne Parish,

Docket Number #174,385;

(b)    ordering the Federal Highway Administration to make Charles Bolinger and Mark Stinson

available for deposition in Louisiana 32nd Judicial District Docket No. 174,385.

(c)    setting an expedited hearing; and

(d) granting such further and additional relief as the court deems just and proper.


                                              Respectfully Submitted,




                                              ____/s/ Julius P. Hebert, Jr. _________
                                              Julius P. Hebert, Jr. (La. Bar Roll No. 14367)
                                              Brian J. Marceaux (La. Bar Roll No. 19694)
                                              4752 Hwy. 311, Suite 114
                                              Houma, LA 70360
                                              Telephone: (985) 876-4324
                                              Email: juleshebert@hmlawfirm.com

                                                -17-
Case 2:21-cv-00701-SSV-DPC Document 1 Filed 04/06/21 Page 18 of 18




                              Facsimile Telecopier: (985) 876-4325
                              Attorneys for the Terrebonne Parish Consolidated
                              Government

                              and

                              Law Office of Courtney E. Alcock
                              Courtney E. Alcock (La. Bar Roll No. 24273)
                              209 Goode Street, Suite 301
                              P.O. Box 1905
                              Houma, LA 70361
                              Telephone: (985) 655-6104
                              Email: calcock@alcocklaw.net
                              Facsimile Telecopier: (985)655-6106
                              Co-counsel for the Terrebonne Parish Consolidated
                              Government

                              and

                              Law Office of Patrick H. Yancey
                              Patrick H. Yancey (La. Bar Roll No. 23,831)
                              761 West Tunnel Blvd., Suite C
                              Houma, Louisiana 70360
                              Telephone:985-853-0904
                              E-Mail: patyancey@patrickyancey.com
                              Facsimile Telecopier: (985) 853-0992
                              Co-counsel for the Terrebonne Parish Consolidated
                              Government

                              Attorneys for Plaintiff




                               -18-
